Le Grand, C. J.,
delivered the opinion of this court.
The bill filed in this case asks, that a decree may be passed compelling the appellants to pay annually to the appellee, (the complainant.) during her natural life, a sum sufficient to furnish her with shelter, food and raiment, or that such a decree may be passed as the nature of her case demands.
The claim of the appellee is founded on the language of the will of a certain Teresa A. Coomes. By that will Sarah Maria Willett, one of the defendants, had, as well as other property devised to her, a farm of the name of “Greene's Inheritance.” The same will, after giving two slaves, and one-bed and furniture to the complainant, Mary Carroll, proceeds-as follows:
“Item. — I do hereby will and direct, that the said Mary Carroll shall have a home, during her natural life, on the farm hereinbefore bequeathed unto Sally Maria Willett.”
The answer of the defendants admits the due execution of the will, but insists that, by a “true and proper construction of it, the complainant is only entitled to sufficient room and shelter on the farm called Greene's Inheritance, devised in said will,” and that the defendants are “ not hound to furnish her with any thing more.”
The Circuit court, on an examination of the whole will, was of the opinion, that the testratrix designed to devise the real estate charged “with the board and maintenance of her cousiny Mary Carroll,” the complainant, and we are of the same opinion.
There was no evidence taken in the case, and therefore,*467independently of the allegations of the bill, we are left entirely in the dark as to the relations which had subsisted between the testatrix and the complainant. But this darkness can be dispelled, in all probability, by testimony to be taken before the auditor, and it may then be made to appear, as stated in the bill, that up to the time of the death of the testatrix, and of the intermarriage of the defendant, Sally Maria, with the defendant, Thomas H. Willett, the complainant and the defendant Sally Maria, lived on the farm in the enjoyment and use of the mansion house and the product of the farm, and during the life of the testatrix, she, the complainant, and the defendant Sally Maria, were all three equally supported and maintained by the product of the farm.
The principal question in the cause, is, the construction of the clause in the will in reference to the “home” to be given to the complainant. In the case of Tolson vs. Tolson, 10 G. & J., 159, and 8 Gill, 376, the following words were the subject of judicial interpretation: “I request my seven sons, above named, to take care of their brother John Tolson and his family,” and it was decided, that whilst the term “family” was too indefinite to designate the persons intended by the testator, and therefore, as to those contemplated by that term, the devise failed, yet, that in reference to “John” the devise did not fail, and that the proper and necessary means of securing the executidn of the testator’s intention to provide a maintenance for him, was, to consider the amount necessary for that purpose a charge on the land devised to the seven sons, and to make them trustees for John.
The case now before this court is much stronger than that of Tolson. There the words were, “ 1 request,” and, “take care of,” here, they are, “I. do hereby ivill and direct,” that Mary Carroll “shall have a home during her natural life on the farm, hereinbefore,” &c. In the one case the provision rests on a mere request, whilst in the other it is expressly willed and directed, and imperatively commanded, that the complainant “shall have” a “home.” If, then, the case of Tolson be authority in this State, (and we can perceive no reason why it is not to be so regarded,) it follows, inevitably, *468that thejcomplainant is entitled, under the devise, to something more than a mere shelter from the “pitiless peltings” of the elements. The word “home,” not only in its true etymology, but in its ordinary acceptation, means something moré genial than a mere privilege to perambulate a dreary room. The common sense, as well as the common charity of the world, revolts at the idea, that a word everywhere hallowed, even among barbarians, as typical of something sacred and beneficent, should be dwarfed into the chilly proportions of a room, fireless, bedless and foodless. Such is not and never was its meaning, unless the whole world have, up to the present time, with persistent ignorance, misused it
We are clearly of opinion, that the testatrix intended to provide for the comfort and not the annoyance of the complainant,Sand that when she used the word “home,” she understood it as importing what every body else had been accustomed to understand as its meaning. In affirming the action of the Circuit court, and remanding the case for further proceedings, we deem it proper to say, that whatever decree may hereafter be passed, regard should be had to the manner and mode of life of the complainant up to the death of the testatrix, and the sum awarded her as an annuity chargeable on the land, should also bear a proper relation to the product of the [after. This direction we give upon the supposition, that the allegations of her bill will be made out by proof to be taken before the auditor, and if this should turn out so, then a proper standard will be furnished to measure her right, which will be the value of the ‘thome,”-as she was habituated to it in the house of the testatrix. We concur fully with the circuit judge in the following: “We are hound to look at the relative situation of the parties, according to the position which the complainant and respondents maintain in society. To enable us to do so, a proper regard must be had to the condition and habits in life of the said testatrix, and also the complainant. We must look to the extent of the estate, and to the mode of living of the parties, so far as expensiveness or economy js concerned, and the practice and habits of the persons with Whom they associated.”
*469(Decided May 31st, 1859.)
In addition to the case of Tolson, we refer to that of Hunter vs. Stembridge, 12 Georgia, 192.
Order affirmed with costs, and cause remanded for further proceedings under act of 1832, ch. 302.